Per Curiam:
The plaintiff, Catharine Ann Sheridan, slipped and fell on the steps of the house adjoining the one in which she lived, whereby she was injured. This action was brought against her landlord, who was owner also of the adjoining premises, to recover damages for the injuries sustained. Her contention was that he had taken away steps which were safe, and replaced them by other steps which were dangerous. It was no concern of the plaintiff what change the landlord made in the steps of a house which was not in her occupancy. She knew what kind of steps they were. She saw them daily, and if she regarded them as dangerous her obvious course was to avoid them. She entered the house of her own motion, and not at the invitation of her landlord; and as the danger, if any, was patent, she must be assumed to have taken the risk. The court below properly entered the nonsuit.
Judgment affirmed.